       Case 2:21-cv-00110-LMA-KWR Document 31 Filed 06/17/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  CRAIG JOSEPH AUCOIN                                                  CIVIL ACTION
  VERSUS                                                               NO. 21-110
  TERREBONNE PARISH SHERIFF’S                                          SECTION “I”(4)
  OFFICE, ET AL.


                                            ORDER

       Considering defendant Richard Neal’s Motion to Withdraw Motion to Dismiss (ECF No. 30),

       IT IS ORDERED that the defendants’ Motion to Dismiss Pursuant to FRCP 12(b)(6) for

Failure to State a Claim (ECF No. 15) is WITHDRAWN as to all movants without prejudice to

defendant Neal’s ability to proceed with his other pending Motion to Dismiss (ECF No. 27).

       IT IS FURTHER ORDERED that the withdrawn motion (ECF No. 15) shall be terminated

and removed from the Court’s calendar.

               New Orleans, Louisiana, this 17th day of June, 2021.



                                                ____________________________________________
                                                            KAREN WELLS ROBY
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
